Citation Nr: 1744164	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from January 29, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the March 2015remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  The symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas but do not more nearly approximate total occupational and social impairment.

2.  The Veteran's PTSD, which is his only service connected disability, precludes him from securing and following a substantially gainful occupation consistent with his education and occupational background.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 70 percent for PTSD have not all been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an award of a TDIU due to service connected disability have all been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2016) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.).  Id.

A total schedular rating of 100 percent requires:

Occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment  38 C F R § 4.126 (2016).  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Prior to August 4, 2014, that portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).
GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

The Veteran seeks assignment of a disability rating for psychiatric disability in excess of 70 percent from January 29, 2010 (the effective date a 70 percent disability rating was assigned).  By way of background, in an October 2010 rating decision the RO increased the Veteran's disability rating from 50 percent to 70 percent.

For the following reasons, the criteria for a 100 percent rating have not been met at any time during the period on appeal.  Pertinent evidence of record includes VA and private treatment records to include VA examination reports and therapy reports, which contain evidence of symptoms and overall impairment that more nearly approximate a 70 percent rating.  During the period on appeal, VA examinations dated in April 2010, May 2011, and October 2016 show that the Veteran was diagnosed with PTSD manifested by numerous symptoms, including panic attacks, difficulty sleeping, nightmares, poor memory, irritability, difficulty concentrating, hypervigilance, anger outbursts, exaggerated startle response, and anxiety.  He reported being married to his third wife and he has two adult children form a previous marriage.  The Veteran reported having a good relationship with his wife and children of whom he visited on a monthly basis.  He enjoyed spending time with his friends who were mostly Vietnam Veterans.  He also reported having many friends within his community in that he's resided there since the 80s.  The Veteran reported that therapy and medication management were helpful in treating symptoms.  In reporting the above noted symptoms, the Veteran stated that he did have some marital problems but they were unrelated to PTSD symptoms.  He was observed as neatly groomed, cooperative, and friendly.  His affect was appropriate and mood was anxious.  There was no evidence of hallucinations or delusions.  There was no evidence of suicidal or homicidal ideation.  The April 2010 VA examiner noted that the Veteran's description of problems with memory were consistent with poor concentration due to anxiety.  Memory on evaluation was noted as normal.  Following examination and claims file review, the April 2010 VA examiner determined the severity of the Veteran's symptoms were moderate causing impairment in his social relationships and career performance and concluded that PTSD symptoms do not cause total occupational and social impairment but symptoms do result in deficiencies in the areas of judgment, thinking, relations, work, mood or school.  The examiner assigned a GAF score of 50.

Following examination and claims file review, the May 2011 VA examiner opined that the Veteran's symptoms had not changed since the last April 2010 VA examination.  The examiner concluded that PTSD symptoms were transient or mild causing decreased work efficiency and ability to perform occupational tasks only during periods of significant stress and assigned a GAF score of 70 for the past 2 years.  In so finding, the examiner noted that his GAF score has been assessed as between 70 and 75 for the past 4 years.  The examiner determined that it was likely the Veteran over-reported his symptoms based on such scores noting that according to the Veteran's reports therapy and medication were helpful and there had been no reported hospitalizations and no objective evidence that PTSD symptoms had worsened since last examination.

A November 2013 private PTSD Disability Benefits Questionnaire (DBQ) from A.H.F., Ph.D shows the practitioner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, manifested by depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, flattened affect, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examination report shows the Veteran endorsed symptoms to include lack of concentration, difficulty sleeping, and the inability to trust others due to lack of trust stating that others gave him anxiety.  

Additionally, in a separate statement Dr. F. addressed the May 2011 VA PTSD examination report concluding that the Veteran's symptoms have worsened since the last April 2010 VA examination due to increased anxiety and socialization problems and the tests administered during the May 2011 VA examination are not necessarily invalid due to over reporting as suggested by the VA examiner.  Dr. F. concluded that the Veteran's symptoms caused occupational and social functioning with deficiencies in most areas, such as work, school, family relations, judgment thinking, and/or mood.

On examination in October 2016 the VA examiner opined that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Here the Veteran endorsed symptoms of suspiciousness, anxiety, and sleep impairment; however, reported that medication and therapy were helpful.  The examination report shows the Veteran reported he was married with two adult daughters and maintained contact with his children.  He reported social activities to include weekly contact with friends and neighbors and AA meetings 5 times per week, noting that he enjoyed socializing afterward.  He also reported daily activities to include cooking, household work, and shopping.  This opinion is consistent with the Veteran's reports as well as the medical evidence of record to include therapy progress notes showing that the Veteran's medication management and therapy are helpful in treating symptoms.

During the appeal, private treatment records from CUBE, as well as records obtained from the SSA do not support a higher rating.  Specifically, treatment records show the Veteran endorsed symptoms of difficulty concentrating, difficulty sleeping, panic attacks, and memory problems.  It was determined that the Veteran had become more socially isolated and was unable to maintain employment.  The practitioner assigned a GAF score of 35. 

Therapy notes from the Vet Center show the Veteran participated in group therapy from February 2010 to July 2015.  Progress notes also reflect the Veteran's wife participated in some sessions.  The Veteran reported the impact of PTSD manifested by symptoms of avoidance, hypervigilance, anger, depressed mood, and startle response.  He denied suicidal and homicidal ideation and there were no reports of hygiene issues or inability to establish and maintain effective relationships, although the Veteran did report problems finding employment.

Therapy notes from CUBE dated from October 2009 to May 2015 show the Veteran participated in weekly individual and group cognitive therapy and medication management to treat PTSD symptoms.  He endorsed symptoms to include hypervigilance and panicking over change.  The vast majority of therapy notes document discussion on problems unrelated to the Veteran's service-connected disability to include marital issues, the death of his mother, and problems with his sister.

During the period on appeal, treatment records to include VA examinations document the Veteran's GAF score ranged from 35 to 75, indicative of mild to serious symptoms.  These same treatment records show that the Veteran has been shown to live a more sociable than reclusive lifestyle as he is happily married to his wife and has a good relationship with his children of whom he makes the time to visit.  He also reported often enjoying activities and time with friends as well as attending church.  The probative evidence of record does not show that PTSD symptoms prevented him from maintaining family and interpersonal relationships.  According to treatment records and therapist reports, the Veteran's symptoms of sleep impairment, anger, irritability, anxiety, and the inability to cope with stressful circumstances have remained unchanged.  Additionally, counseling reports indicate that the Veteran's PTSD symptoms are treated well with therapy and medication management.  

A June 2017 private psychological evaluation by R.W., Psy.D., provides a detailed discussion of the Veteran's medical history pertaining to PTSD noting the Veteran's overall symptomatology to include depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, irritability, anger, difficulty in establishing and maintaining effective work and social relationships.  The July 2017 private DBQ and opinion indicate the Veteran's PTSD is manifested by multiple symptoms as contemplated by the 100 percent rating criteria.  These symptoms include neglect of personal hygiene, persistent delusions or hallucinations, gross impairment in thought processes or communications, intermittent inability to perform activities of daily living, and memory loss.  Dr. W indicated that the Veteran had persistent paranoid delusions and he reported constantly feeling as if people are "out to get him".  He reported neglecting his personal hygiene in that he will not shower for a week or more.  He reported intermittent inability to perform activities of daily living as requiring assistance from his wife with household tasks, grocery shopping, meal preparation, cleaning, and he also hires someone to do yard work.  He manages his finances to a point, but admitted that he sometimes forgets to make payments.  The Veteran's wife also reported that he will forget things unless he writes it down.
Following claims file review and examination of the Veteran, Dr. W opined that PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but did not conclude that the Veteran's symptoms cause total occupational and social impairment.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

During this appeals period, VA examination revealed the Veteran's mood and affect as anxious, appropriate, and normal.  He was cooperative and his appearance was clean and neatly groomed.  Judgment and insight were also observed as good.  The therapist's reports consistently reflect that the Veteran used meditation and therapy to help his symptoms.  

The Veteran acted appropriately during the VA examinations.  There is also no evidence of gross impairment in thought processes or disorientation.  Difficulty with concentration was reported during the VA examinations.  Furthermore, the November 2013 private DBQ and opinion by A.H.F., Ph.D. and the July 2017 private evaluation of R.W., Psy.D., indicate difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living.  The July 2017 DBQ and opinion of Dr. W also indicates neglect of personal hygiene.  However, the observations noted by the VA examiners, and therapist from CUBE and the Vet Center noted no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, panic attacks or neglect of personal appearance and hygiene.  The Board finds the VA opinions and multiple, consistent years of individual and group therapy obtained in this area to be more probative than the November 2013 evaluation and the July 2017 evaluations.  The VA opinions are predicated on consideration of the claims file both medical and lay evidence, and post-service treatment records, to include the therapy notes.  Accordingly, despite the difference in the reported symptoms from the VA examination reports and the private reports, as discussed above the Veteran's disability does not show that he is totally disabled.  The April 2010, May 2011, and October 2016 VA examiners opinions are entitled to significant probative weight because the examiners explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's reported symptoms and statements with respect to the severity of his disability as well as the statements of his spouse and sister.  Particularly, symptoms of being withdrawn, suicidal ideation, and his neglect of personal hygiene to include not bathing for several days as noted in the Veteran's spouse statement.  These statements describe symptoms of the Veteran's PTSD as observed by the Veteran and his family during his normal daily activities. And is thus competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As noted above, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  For the following reasons, the opinions of the VA medical examiners are more probative than the July 2017 private opinion of Dr. W.  Here, a higher, 100 percent rating is not, warranted because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  Specifically, as discussed above, the July 2017 private examination report and opinion indicates the Veteran's PTSD is manifested by neglect of personal hygiene, persistent delusions or hallucinations, gross impairment in thought processes or communications, intermittent inability to perform activities of daily living, and memory loss, as contemplated by the 100 percent criteria.

With regard to memory, the Veteran has not reported difficulty remembering past names but other details, as well as needing to write things down to remember them.  As noted above, the April 2010 VA examiner stated that the Veteran's description of problems with memory were consistent with poor concentration due to anxiety.  Memory on evaluation was noted as normal.  The May 2011 VA examiner determined that remote, recent, and immediate memory was normal.  There is no indication, however, of memory loss for names of close relatives, the Veteran's own name or prior occupations.  Rather, the nature and severity of his memory difficulties are contemplated by the 70 percent rating.  

During the July 2013 private evaluation with Dr. W the Veteran reported having persistent delusions or hallucinations.  There was no description or discussion of the specific nature or frequency of the reported delusions or hallucinations.  The April 2010 and May 2011 VA examination reports note the Veteran denied any hallucinations.  The October 2016 VA examiner concluded the Veteran's thought processes were devoid of any delusional thinking.  Treatment records also note no active hallucinations.  Although this symptom is listed in the 100 percent rating criteria, there is no indication that the Veteran's occasional hallucinations significantly affected his general social interactions or resulted in total social impairment. 

There have also been notations of neglect of personal appearance and hygiene, the intermittent inability to perform daily activities, and grossly inappropriate behavior as contemplated by the 70 percent and 100 ratings.  As discussed above, the Veteran and his wife reported that at times he will go days without bathing.  The evidence does not, however, rise to the level of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Despite the reports, the evidence does not establish grossly inappropriate behavior at any point.  Multiple records show the Veteran was generally oriented throughout the appeal period, did not have severe memory loss, and was not totally impaired socially as indicated by his relationships noted above.  Concerning the November 2013 and July 2017 reports of neglect of his personal appearance and hygiene and the intermittent inability to complete daily activities, the Board finds the VA opinions and multiple years of evaluation in individual and group therapy to be more probative than the November 2013 evaluation and the July 2017 evaluation.  Here, these records, (which are documented during the time period from the November 2013 private PTSD DBQ and the July 2017 private opinion from Dr. W), do not suggest neglect of hygiene or the inability to complete daily activities.  The VA opinions are predicated on consideration of the claims file to include both medical and lay evidence.  Moreover, the VA examiners and the July 2017 private opinion from Dr. W concluded that the Veteran's PTSD symptoms caused at most, according to the April 2010 examiner, deficiencies in the areas of judgment, thinking, relations, work, mood or school; and according to the May 2011 examiner symptoms had not changed since the April 2010 VA examination, PTSD symptoms were transient or mild causing decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Finally, the October 2016 VA examiner determined the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Multiple records noted that the Veteran did work and chores around the house, groomed, dressed, shopped for groceries, and was able to manage his own finances.  Hence, this does not equate or approximate the total social and occupational impairment required for a 100 percent rating under the general rating formula.  

In sum, the Veteran has not worked gainfully since 2010, and he has had varying levels of impairment due to psychiatric symptoms.  Although there have been some periods of increased and decreased function, these episodes were not so distinct as to warrant a different level of disability rating.  The Veteran's symptoms have resulted in deficiencies in most areas of life; and his symptoms and overall impairment have most closely approximated the 70 percent disability during the period on appeal.  Thus, staged ratings are not appropriate.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Further, as discussed below, the evidence warrants a TDIU based on occupational impairment for the entire appeal period.  The Veteran's symptoms have not, however, resulted in both total social and occupational impairment, as he has maintained social interactions.  Thus, the nature, severity, and frequency of symptoms and overall level of impairment due to psychiatric disability have most nearly approximated the 70 percent rating criteria.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411; see also Vazquez-Claudio, 713 F.3d at 117.

Additionally, as of June 2011, the Veteran was found disabled due to an anxiety disability.  According to the disability determination, he is currently receiving Social Security Disability Insurance (SSDI) benefits from the SSA.  While probative, the award of SSDI does not guarantee entitlement to an increased disability rating for service connection disability.  

III.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of PTSD, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  

TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling and this is his only service-connected disability.  His combined disability rating is 60 percent.  Therefore, he does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(b).  Accordingly, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation under 38 C.F.R. § 4.16(b).

Turning to the evidence of record, in his May 2011 VAF 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in August 2003 with employment obtained through temp agencies and at the U.S. Census Bureau.  However, he listed employment from April 2008 to October 2010 described as work related to machine building, clerk, QC list, and painting.

In a May 2011 Request for Employment Information in Connection with Claim for Disability Benefits from the Veteran's former employer the U.S. Census Bureau, it is reported that the Veteran last worked in August 2010 and the reason was noted as "lack of work".

In a May 2011 Request for Employment Information in Connection with Claim for Disability Benefits from the Veteran's former employer Die Tech Services indicates he was last employed as a machine builder in October 2010 and he was "removed from customer's facility due to non-productivity."

Therapy notes from January 2011 to August 2011 include a May 2010 therapy record, which shows the Veteran reported his job is becoming more stressful but there is no further discussion.  An August 2010 therapy note also shows the Veteran reported being laid off and discusses that he has interviewed for positions with no current offers for employment.

As discussed in the Board's decision above the Veteran was afforded VA examinations in April 2010, May 2011 and October 2016 to determine the severity his PTSD.  He reported his employment history and education to include earning an Associate's Degree in Manufacturing Technologies in 1999 and on the job training in quality control.  During the April 2010 VA examination the Veteran reported that he was currently employed doing clerical work at the U.S. Census Bureau for the past year.  He also reported having 20 different jobs in the past 8 years stating that although he enjoys working his employment history has been unstable the past 8 years.  The examiner concluded that PTSD symptoms do not cause total occupational and social impairment but symptoms do result in deficiencies in the areas of judgment, thinking, relations, work, mood or school.  Noting the Veteran's symptoms of impaired concentration due to anxiety.  The examiner also noted that the Veteran reported physiological and psychological stress response to perceived confrontation at work in that he was not currently working in his qualified profession, machine building, but instead has taken on clerical work at a decreased salary.

On VA PTSD examination in May 2011, the Veteran reported that he was unable to find employment.  The examiner noted however that the he did not report PTSD symptoms directly related to his ability to work.

A November 2013 document from A.H.F., Ph.D titled Medical Opinion on Service Connected Impairments indicates the Veteran was evaluated on his ability to do work-related activities to include a PTSD DBQ.  The report notes the Veteran reported that he last worked in 2010 for a temp agency and he was unable to continue due to increasing anxiety and social difficulties. 

During the October 2016 VA examination the Veteran reported the most recent employment history from 2009 to 2010 at the U.S. Census Bureau as a receptionist and from 2010-2015 he reported employment through temp agencies and machine building in which he stopped due to short-term job offers or jobs requiring travelling and he encountered physical problems.

The October 2016 VA examiner opined the effects of the Veteran's PTSD on his ability to function in an occupational environment is includes impairment due to
mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner concluded that functional limitations are anxious mood, impaired sleep, nightmares, and decreased ability to tolerate and manage stress effectively.  Additionally, there is no evidence that PTSD does not interfere with the Veteran's ability to obtain and maintain gainful employment, noting the Veteran reported he last worked in 2013 and he stopped work due to lack of long-term job offers and his physical problems.

In a July 2017 evaluation from Dr. W following claims file review and evaluation, it was determined that the Veteran is unable to sustain the stress from a competitive work environment or be expected to engage or adequately function in gainful work activity due to his service connected PTSD and related symptoms.  More specifically, Dr. W determined that the Veteran's current mental functional impairments which prevent employability include adapting to stressful work or work-like environments would as more likely than not cause more intense anxiety episodes, panic attacks, anger outbursts, chronic fatigue, as the Veteran is overwhelmed with complicated task directives and increased workloads, difficulty meeting work quotas or task deadlines, problems handling any kind of work pressure and difficulty performing and adapting to stressful work circumstances, which could potentially lead to increased isolation/avoidance or conflicts with co-workers/supervisors.

On the Veteran's SSA application the Veteran reported that PTSD, knee problems, and hearing loss impacted his ability to maintain gainful employment stating that "I can find jobs but can't seem to keep them.  I want to trust fellow workers but sometimes feel isolated and different."

In light of the above, the record establishes that the Veteran's service connected PTSD causes impairment in employment that involves physiological and psychological stress response to perceived confrontation at work.  Additionally, that at some point he was not working in his qualified profession, machine building, but instead had taken on clerical and customer service work at a decreased salary.  The medical evidence documents the Veteran's reports that he suffers from problems with concentration, memory loss, and anxiety, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The private opinions dated in November 2013 and July 2017 found that the Veteran's symptoms impacted his ability to maintain employment, due to the Veteran's difficulty with anxiety, irritability, anger, difficulty concentrating, depression, and chronic sleep impairment  Specifically, the Veteran reported he was unable to continue work due to increasing anxiety and social difficulties and symptoms of impaired concentration due to anxiety.  Notably, the November 2013 and July 2017 opinions concluded that PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  However, the issue of whether the service connected disability cause unemployability is a legal and not a medical one.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the forgoing, it is clear that the Veteran's mental health symptoms interfere significantly with his ability to work in his profession as a machine builder or clerical and customer service duties.  The Board also acknowledges the Veteran's reports that he was unable to work as a result of PTSD to include problems with concentrating and anxiety.  

Resolving doubt in the Veteran's favor, the effects of his psychiatric disorder alone, have rendered him unemployable for VA purposes throughout the appeal period and entitlement to a TDIU is warranted.  38 C.F.R. § 4.16.








ORDER


An increased disability rating in excess of 70 percent for PTSD is denied.

A total disability rating based on individual unemployability due to service connected disability is granted.


REMAND

The record reflects that the Veteran filed a notice of disagreement (NOD) with a claim adjudicated by the RO subsequent to the rating decision currently on appeal.  Specifically, the issue of entitlement to service connection sleep apnea from a rating decision dated in April 2017.  The Veteran filed an NOD with respect to the issue in July 2017.  To date, the RO has not responded to the Veteran's NOD nor issued a Statement of the Case as to the issue; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of entitlement to service connection for sleep apnea.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, return the issue to the Board if the Veteran timely perfects his appeal.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


